Title: To James Madison from Valentin de Foronda, 26 April 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. 26. de Abril de 1808.

Tengo la honra de anuncíar á V.S. que he recibido su carta del 20. en que me acusa el recíbo de las mias del 18. y del 13; mas noto en ella que V.S. no me contexta al principal asunto de la del 18; y si no fuesen algunos de sus puntos de tanta gravedad, evitaria mortífícar nuevamente la atencion de V.S. así como he evitado mortifícarla con quexas sobre la falta y tardanza que he advertído en las contextacíones á varías de mis cartas: asi espero de la bondad de este Gobíerno no llevará á mal que cumpla con las obligacíones que me ìmpone mi Rey, mi honor y mi concíencia, solícítando otra vez que se sirva V.S. darme una contextacion, líbre de toda interpretacíon, una explicacion exenta de toda amfibología de vozes: prímero, sobre quales son las regulacíones, que el Señor Gobernador Claíborne tiene orden de ímponer á los Buques Españoles que naveguen en el Misisipi, ya sea de Guerra o Mercantes: Segundo, si es cíerto que èste Gobíerno ha dado ordenes àl Señor Claíborne que impida à la Españá la navegacion por el Rio Yberville ò Bayau Mancha notícías que me han sido confírmadas nuevamente por un sugeto que merece el mayor credíto, segun la reglas de las probabílídades morales.
Yo necesito Cavallero Madison una respuesta categorica, que no se me ha dado sobre estos ímportantes puntos, para trasladarla a noticía de mi Soberano, como se lo indiqué á V.S. y espero que no será por el estìlo de la Respuesta del 29. de Marzo, la que me dexó tan à obscuras, como lo estaba, quando dirigi à V.S. mi carta, el 20. de Febrero, à la qe. se me contextó 38. dias despues.  Yo preguntaba en ella, si su Exa. el Señor Presidente contaba la Mobíla entre los Puertos de los Estados Uns. y se me contextó (esto ès no se me contextó, pues yo no llamo contextacíon, quando pido si me aclare un punto, y se me dexa en la mísma obscuridad) "que no habíendo pasado acto alguno sobre el obgeto á que mi carta se refería; solo en el caso de que hubiese pasado  mi pregunta la consideracíon del Señor Presidente"  Es cíerto que no se habia pasado acto nínguno sobre el obgeto; pero me parece que fue prudente haber dado el paso antes de que el bíll pudíese llegar á Ley; pues en èste caso hubiera sído mas díficil corregir una frase equivoca: y sino lo es, si su Exa. el Sr. Presidente no le dá la sígnífícacíon que algunos le podrán dar, que ínconveníente había en haberme contextado... .  Las frases que V.S. ha leído no sígnifícan que la Mobila es un Puerto de los Ests. Uns. ...  No Juzgó conveníente èsta respuesta el Señor Presidente; luego yo debia quedar con los recelos de que su Exa. contaba la Mobíla entre los Puertos de los Estados Uns. y mì Rey no convendrá seguramente en esta suposícion.
En la carta del 18. del corríente toqué à V.S. indírectamente sobre el rigor de prívar el paso de los víveres à las Florídas, desde estos estados, para probarle, que sus intencíones eran hostíles: ahora tengo la honra de pedir à V.S. absolutamente que se conceda este permíso,  negaré si ello seria à mi ver una hostílidad de primera magnitud.
El cacarear Amistad, armonia, deseo de la paz con una Nacíon, al mismo tiempo que se le oblíga a que no coma, pudíendo socorrerla, me parece que no cabe en los princípios de la Justicía, y de la moralídad que debe regir á los Gobiernos: me parece, que es añadir la risa la burla à la crueldad, y que sería semejante à dos Vecínos que viven en frente uno de otro en la misma calle, que se saludan cortesmente de ventana a ventana; que se hacen protestas de cariño y de deseos de complacerse: que uno de ellos dice al otro: me falta pan para comer hoy, y que se le contexta: Yo soy su Amigo de Vm, pero he hecho una Ley para que no salga pan de mi casa.  ¿Como? repone el otro ...  Vm tíene panes de sobra, panes que se le pudren; panes que yo le pagaré  Vm. se dice mi Amígo, y me los niega ...?  es esto posíble?  Si Señor, le responde, yo puedo hacer lo que quiera en mi Casa.  Yo quíero enterrarlos: a Dios Amìgo mio deseo complacer a Vm. deseo conservemos la harmonía y cierra la ventana.  ¿Que diría el Vecíno à quíen se le negaba el pan?  èste amable Señor crèe que me alímento de ayre, como el camaleon, y que soy tan bestía que quedo satisfecho con palabras, cuyo verdadero signifícado es mofarse de mí.  Sí, Cavallero Madison, este dialogo se podia aplicar, como pasado, entre los habitantes de la Florída y los de Nueva Orleans, en caso de que èste Gobíerno se negare à permítír la conduccion de víveres à las Florídas.
V.S. cree que me equivoco altamente en las consequencías de que los Ests. Uns. han cesado de observar una conducta amigable e imparcíal acia S. M. Cata. mas yo soy de otro parecer; y como las consequencías deben ser arregladas à las premísas, me parecía que no era descamínada mi élacíon de temer que los Estados Uns. habian cesado de observar una conducta amígable acía S. M. C. al oir de Sugetos de la prímera veracidad, que el Señor Presidente ha dado al Señor Gobernador Claiborne las ordenes que he insinuado à V.S. sobre sugetar à cíertas regulacíones à los Barques Españoles que naveguen en el Misipi tanto de Guerra, como Mercantes; al ver que me contextaba  vozes equívocas, como en la carta de V.S. de 29. de Marzo à mís dudas sobre la signifícacion de la Mobíla: al palpar que se ha negado su Exa. el Señor Presidente à permitírme envíe viveres à Puerto Ríco; al ver que se buscan todos los medíos de que no sean socorridas nuestras Yslas, y las Florídas à pesar de que estas lo pueden ser, sin pelígro de exponer las propriedades de los Amerícanos con el encuentro de Buques Ynglesas: al advertir que en el bíll en que se acaba de tratar de una nueva addicion à la Acta del embargo, nada se trata de las Aguas lìmitrofes con las posesiones Ynglesas, ni de poner una murilla entre sus tierras limitrofes; y que se  mucho, muchísímo sobre redoblar las atalayas, los cuídados en el Río Misisipí, en el Ybervílle: al experímentar la poca complacencia que se ha tenido con el Marques de Casa Yrujo en la demanda que he hecho, aunque no fuese sino porque la pedía un Agente del Rey de España &c.  ¿No tengo, Caballero Madíson bastantes motivos para temer que se van afloxando los lazos de amistad, de armonia, que han subsistido, y deben perpetuarse entre estos Estados y el Rey mi Amo?
V.S. me dice que estos Estados tíenen Justos fundamentos de quexas, por varios procedimientos del Rey mi Amo, que no se concilian con los sentimíentos de amistad, ni con las obligacíones de los tratados.
Tal vez se referira V.S. al decreto del bloqueo; pero si se examína todo su espírítu  se analíza el artículo 4o., se verà bien que su obgeto no es ofender à los Amerícanos, sino tomar su causa; pues esta mezclada con la de todas las Naciònes Europeas: en una palabra se trata de oblígar à la Gran Bretaña à que renuncíe el químerico proyecto de arrogarse el Ymperío de los Mares, de cometer píraterías, de hacer Leyes violentas y arbitrarias.  Díos gue. á VS. Ms. as.  B. L. M. de VS su mas atento servidor

Valentin de Foronda

